Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,729,577. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the ‘577 patent.  This is an anticipatory double patenting rejection.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,257,230. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the ‘230 patent.  This is an anticipatory double patenting rejection.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,742,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the ‘689 patent.  This is an anticipatory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kacker et al., US 2004/0151308.

Regarding claim 1, Kacker discloses a method, comprising: generating, by a first enterprise, an security object (fig. 2, step 28: policy enforcement service 20 receives an access request along
with a public key); determining, by the first enterprise, that the security object is acceptable based, at least in part, on at least one first policy indicating that at least one object attribute of the security object is secure (fig. 1, policy enforcement service 20 and paragraph 0086: policy enforcement service uses the policies set forth in the policy information); 
in response to determining that the security object is acceptable, sending, by the first enterprise, the security object and the at least one object attribute to a second enterprise for inspection by at least one second policy (fig. 2, step 30: verifying the identity of the user requesting access and verifying policy in public key); and 
distributing the security object to a first device, the securing object is configured for encrypting data in a communication between the first device and a second device (0075: After appropriate information has 
As per claims 10-18 and 19-20 this is a non-transitory computer readable medium and system version of the claimed method discussed above in claims 1-9 wherein all claimed limitations have also been addressed and/or cited as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0204032 to Wilkins et al teaches a computer-implemented key exchange system and methods for improving the usability of encryption technologies such as Public Key Infrastructure (PKI). One aspect of the present invention includes registering users, verifying user identity, and classifying users such that the users may send communications such that communication recipients can verify the user identity and classification of the communication sender. 
US 2010/0011412 to Maximilien et al. teaches a unified and universal management system for one or more items of cryptographic equipment, comprising a federating portal that is adapted to allow a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434               

/TESHOME HAILU/Primary Examiner, Art Unit 2434